DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Claim Status
Claims 1-54 and 57 are pending. 
Claims 1-17 and 35-41 are withdrawn.
Claims 55 and 56 are canceled.
Claims 18 and 29 are currently amended.
Claims 18-34, 42-54 and 57 have been examined.
Claims 18-34, 42-54 and 57 are rejected.
Priority
	Priority to application 62/689528 filed on 06/25/2018 is acknowledged. 

Withdrawn and New Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Response to Applicant’s Arguments
The rejection of claims 55 and 56 under 35 U.S.C. 103 as being unpatentable over Tian et al. in view of Fernandez et al., Li et al. as evidenced by Shoenhard and Chang et al. is moot since the claims are canceled.
The rejection of claims 18-34, 42, 44, 45, 48, 49, and 57 under 35 U.S.C. 103 as being unpatentable over Tian et al. in view of Fernandez et al., Li et al. as evidenced by Shoenhard and Chang et al. is withdrawn in view of the amendments to the claims. 

The rejection of claims 46, 47, and 50-52 under 35 U.S.C. 103 as being unpatentable over Tian et al. in view of Fernandez et al., Li et al. as evidenced by Shoenhard and Chang et al. as applied to claims 18-34, 42, 44, 45, 48, 49, and 55-57 above, further in view of Chiu et al. is withdrawn in view of the amendments to the claims 1. 

The rejection of claims 46, 47, and 50-52 under 35 U.S.C. 103 as being unpatentable over Tian et al. in view of Fernandez et al., Li et al. as evidenced by Shoenhard and Chang et al. as applied to claims 18-34, 42, 44, 45, 48, 49, and 55-57 above, further in view of Kato et al. is withdrawn in view of the amendments to the claims.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 18-34, 42, 44, 45, 48, 49, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drozdek et al. (Nancapsules Containing CdSexS1-x/ZnS Core/Shell Quantum Dots and Zinc (II) Phthalocyanine, Published 06/27/2016) in view Ahmad et al. (Effects of pH and Anions on the Generation of Reactive Oxygen Species (ROS) in nZVI-rGo-Activated Persulfate System, Published  .
The claims are directed to a method of releasing the contents of a capsule comprising irradiating said capsule; wherein the capsule comprises an outer layer and semiconductor nanoparticle, a photosensitizer and acid, base, or buffer for controlling the pH of the internal contents within the outer layer which generates reactive oxygen species when exposed to irradiation.
Drozdek et al. teach a polymeric nanocapsule coloaded with CdSeS/ZnS quantum dot and Zinc (II) Phthalocyanine photosensitizer which when exposed to irradiation generates reactive oxygen species (abstract and Figure 1). The nanocapsules may have use as a simple, easy to synthesize, multifunctional drug delivery system for both imaging and therapy (page 15468, column 1, paragraph 3). The polymer capsule is formed of Poloxamer 403 and Cremophor EL (abstract). 
Drozdek et al. lacks a teaching wherein the pH is controlled.
Ahmad et al. teach Experiments investigating the influence of the solution pH on the generation and intensity of ROS were concluded. The results showed that pH had played a vital role in the generation of ROS in our system. ·SO4 − and ·OH radicals were produced in the acidic and basic pH respectively. ·O2 − radicals’ generation and intensity were enhanced in basic pH” (page 10, column 1, paragraph 5).
Li et al. teach QDs form ROS upon exposure to irradiation (page 263, section 3.7).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the capsule of Tian et al. to control the pH of the internal contents and have a reasonable expectation of success. One would have been motivated to do so in order to modify the generation of ROS through the production of hydoxyl radicals. 
With regard the limitation “promoting an electron from a valence band of the semiconductor nanoparticle to a conduction band of the semiconductor nanoparicle, thereby creating at least one 
Therefore, the instant claims are rendered obvious by the teachings of the prior art. 

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 46, 47, and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drozdek et al. (Nancapsules Containing CdSexS1-x/ZnS Core/Shell Quantum Dots and Zinc (II) Phthalocyanine, Published 06/27/2016) in view Ahmad et al. (Effects of pH and Anions on the Generation of Reactive Oxygen Species (ROS) in nZVI-rGo-Activated Persulfate System, Published 10/08/2015) of as evidenced by Li et al. (Oxidative dissolution of polymer-coated CdSe/ZnS quantum dots under UV irradiation: Mechanisms and kinetics, Published 2012) as applied to claims 18-34, 42, 44, 45, 48, 49, and 57 above, and further in view of Chiu et al. (Rapid fabrication of carbon quantum dots as multifunctional nanovehicles for dual-modal targeted imaging and chemotherapy, Published 09/20/2016).
The claims are further directed to the QD comprising a dopant/associated particle which comprises Gd and/or boron and/or phosphorous. The claims are further directed to the capsule comprising targeting molecule.
The teachings of Drozdek et al. Ahmad et al., and Li et al. are discussed above.
Drozdek et al. lacks a teaching wherein the QD comprises a dopant/associated particle and/or targeting molecule.
Chui et al. teach herein, we synthesized an S, N, and Gd tri-element doped magnetofluorescent carbon quantum dots; an anti-cancer drug, doxorubicin, was incorporated into the FA-GdNS@CQDs 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the QD of Chiu et al. in the composition of Drozdek et al. and have a reasonable expectation of success. One would have been motivated to form a dual-modal targeted imaging and chemotherapy. Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 46, 47, and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drozdek et al. (Nancapsules Containing CdSexS1-x/ZnS Core/Shell Quantum Dots and Zinc (II) Phthalocyanine, Published 06/27/2016) in view Ahmad et al. (Effects of pH and Anions on the Generation of Reactive Oxygen Species (ROS) in nZVI-rGo-Activated Persulfate System, Published 10/08/2015) of as evidenced by Li et al. (Oxidative dissolution of polymer-coated CdSe/ZnS quantum dots under UV irradiation: Mechanisms and kinetics, Published 2012) and Chang et al. (US Patent Application Publication 2017/0202783 A1, Published 07/20/2017) as applied to claims 18-34, 42, 44, 45, 48, 49, and 57 above, and further in view of Kato et al. (US Patent Application Publication 2004/0022938 A1, Published 02/05/2004).
The claims are further directed to the capsule being coated with a lipid bilayer.
The teachings of Drozdek et al. Ahmad et al., and Li et al.  are discussed above.
Drozdek et al. lacks a teaching wherein the liposome is coated with a lipid bilayer.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to encapsulate the liposome of Drozdek et al. with the lipid bilayer of Kato et al. and have a reasonable expectation of success. One would have been motivated to do so in order to suppress the affection of the components in living body for the liposome. Therefore, the instant claims are rendered obvious by the teachings of the prior art.



New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new ground of rejection necessitated by the amendments to the claims.

Claim 18 recites “to convert at least one locally absorbed hydroxide from to a hydroxyl radical” in lines 15-16. It is not clear what Applicant means from hydroxide from to a hydroxyl radical. Is the hydroxide converted to a hydroxyl or is the hydroxy converted to a hydroxide. 
Claims  19-34, 42-54 and 57 are rejected for being directly or indirectly depended upon an indefinite claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALI SOROUSH/Primary Examiner, Art Unit 1617